AMENDMENT NUMBER ONE

TO THE

FINANCIAL INSTITUTIONS, INC.

1999 MANAGEMENT STOCK INCENTIVE PLAN

This Amendment Number One to the Financial Institutions, Inc. 1999 Management
Stock Incentive Plan (the “Plan”) is adopted pursuant to Section 15 of the Plan
by the Compensation Committee of Financial Institutions, Inc. (the “Company”),
acting in its capacity as the Committee under the Plan. Capitalized terms used
herein which are not otherwise defined shall have the meanings ascribed to them
in the Plan.

Subsection 7(e) of the Plan shall be deleted in its entirety and replaced with
the following:

Except for the restrictions set forth in this Plan and those specified by the
Committee in any restricted stock agreement, a holder of restricted stock shall
possess all the rights of a holder of the Company’s Common Stock (including
voting and dividend rights); provided, however, that prior to vesting the
certificates representing such shares of restricted stock shall be held by the
Company for the benefit of the participant and the participant shall deliver to
the Company a stock power executed in blank covering such shares. As the shares
vest, certificates representing such shares shall be released to the
participant. The Committee shall have the discretion to determine at the time of
the restricted stock grant (as memorialized in the restricted stock agreement
with the participant) whether dividends payable on the participant’s unvested
shares shall be (i) paid to the participant or (ii) reinvested in additional
shares of restricted stock. If dividends on unvested shares are reinvested in
additional shares of restricted stock, all dividends payable on the unvested
shares shall be reinvested in the Company’s Common Stock, treated as restricted
stock until the underlying restricted shares vest, and, upon such vesting,
released to the participant. If the underlying shares do not vest, all shares
purchased with the reinvested dividends shall be forfeited.

In witness whereof, Financial Institutions, Inc. has caused this instrument to
be executed as of July 26, 2006.

FINANCIAL INSTITUTIONS, INC.

     

Name: Ronald A. Miller

Title: Corporate Secretary

